Name: Council Regulation (EEC) No 1322/85 of 23 May 1985 on the transfer to the Greek intervention agency of skimmed-milk powder held by the intervention agencies of other Member States
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade policy
 Date Published: nan

 No L 137 / 44 Official Journal of the European Communities 27 . 5 . 85 COUNCIL REGULATION (EEC) No 1322 /85 of 23 May 1985 on the transfer to the Greek intervention agency of skimmed-milk powder held by the intervention agencies of other Member States THE COUNCIL OF THE EUROPEAN COMMUNITIES , 2 August 1978 laying down general rules for the financing of interventions by the European Agricultural Guidance and Guarantee Fund , Guarantee Section ( 5 ), as last amended by Regulation (EEC ) No 1262 / 82 ( 6 ), HAS ADOPTED THIS REGULATION: Having regard to Council Regulation (EEC) No 804 / 68 of 27 June 1968 on the common organization of the market in milk and milk products (*), as last amended by Regulation (EEC ) No 1298 / 85 ( 2 ), and in particular Article 7 ( 4 ) thereof, Having regard to Council Regulation (EEC) No 729 / 70 of 21 April 1970 on the financing of the common agricultural policy ( 3 ), as last amended by Regulation (EEC ) No 3509 / 80 ( 4 ), and in particular Article 3 ( 2 ) thereof, Having regard to the proposal from the Commission , Whereas there are large stocks of skimmed-milk powder on the Community market ; whereas these stocks are mainly held by Member States other than Greece which possesses no such stocks because of the particular nature of its milk production ; Article 1 1 . A quantity of 7 000 tonnes of skimmed-milk powder held by the intervention agencies of Member States other than Greece shall be made available to the Greek intervention agency . 2 . The Greek intervention agency shall take over the skimmed-milk powder before the end of the 1985 / 86 milk year and shall sell it for use in Greece as animal feed . 3 . Rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 30 of Regulation (EEC) No 804 / 68 . These rules shall determine inter alia which intervention agencies shall make the skimmed-milk powder available and what provision shall be made for transport . Article 2 1 . The intervention agencies holding the product referred to in Article 1 shall enter the quantities of skimmed-milk powder transferred as a zero debit in the account referred to in Article 4 of Regulation (EEC) No 1883 / 78 . 2 . The Greek intervention agency shall enter the quantities of skimmed-milk powder of which it has taken delivery as a zero credit in the account referred to in paragraph 1 and shall value them at the end of each month at the price fixed pursuant to Article 8 of Regulation (EEC) No 1883 / 78 for stocks carried forward to the financial year in question . 3 . The cost of transporting the quantities of skimmed-milk powder referred to in Article 1 shall be entered in the account referred to in paragraph 1 . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . Whereas , in contrast to the Member States concerned , which are encountering difficulties in marketing their surpluses of skimmed-milk powder , Greece is experiencing supply difficulties in regard to the said product ; whereas , having regard to the present economic situation in Greece , part of the stocks of skimmed-milk powder which are held in intervention in other Member States should be made available to the Greek intervention agency ; whereas this skimmed-milk powder is intended for sale on the Greek market for use as animal feed in order to help stabilize prices somewhat ; Whereas provision should be made for this operation to be taken into account in accordance with the arrangements provided for in Council Regulation (EEC) No 1883 / 78 of ( ») OJ No L 148 , 28 . 6 . 1968 , p. 13 . ( 2 ) See page 5 of this Official Journal . ( 3 ) OJ No L 94 , 28 . 4 . 1970 , p. 13 . ( 5 ) OJ No L 216 , 5 . 8 . 1978 , p. 1 . ( 6 ) OJ No L 148 , 27 . 5 . 1982 , p. 1 . ( 4 ) OJ No L 367 , 31 . 12 . 1980 , p . 87 , 27 . 5 . 85 Official Journal of the European Communities No L 137 / 45 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 May 1985 . For the Council The President C. SIGNORILE